 

Exhibit 10.2

 

Collaboration Agreement

 

Green Tech Marine AS, a Norway corporation (“GTM”) and Ecolutions, Inc., a
Florida corporation (“ECOLUTIONS”) agree, effective as of November 15, 2012 (the
“Effective Date”), as follows (GTM and ECOLUTIONS are herein sometimes referred
to individually as a “party” or collectively as the “parties”):

 

1.     Background and Purpose.

 

1.1.     GTM has developed proprietary exhaust gas scrubber technology that,
among other things, can provide gas emission solutions to industries worldwide.
GTM seeks to develop markets for its proprietary gas scrubber technology through
grant of license and distribution rights.

 

1.2.     ECOLUTIONS has expertise in the marketing of proprietary technology
internationally, and ECOLUTIONS wishes to obtain a license to manufacture, sell
and distribute products incorporating GTM's technology. The parties agree upon a
collaboration to market and build GTM exhaust gas scrubbers under the terms and
conditions set forth in this Agreement and applicable exhibits.

 

2.      Basic Collaboration.

 

2.1.     Master Distribution Agreement.

 

(a)     GTM hereby appoints ECOLUTIONS, and ECOLUTIONS accepts such appointment,
as a non-exclusive Master Distributor for the sale, marketing and distribution
of products manufactured using GTM's technology throughout the world,
substantially in the form attached hereto as Exhibit A (the “Master Distributor
Agreement”).

 

(b)     GTM hereby appoints ECOLUTIONS as the exclusive Master Distributor for
the sale, marketing and distribution of products manufactured using GTM's
technology throughout North America, including the countries of United States of
America its commonwealths and territories, Canada, Mexico, and Singapore
(hereinafter the “Territory”), subject to the provisions of the attached Exhibit
A.

 

(c)     Notwithstanding any other provisions of this Agreement, until ECOLUTIONS
has established manufacturing described in the License Agreement, GTM will
manufacture the products at a manufacturing facility of GTM's choice and ship
such products to ECOLUTIONS or its designees.

 

(d)     Until the earlier to occur of (i) the expiration or termination of the
Master Distribution Agreement, or (ii) three months after ECOLUTIONS's
production capability is in place (the “Manufacturing Readiness Date”), GTM will
sell products to ECOLUTIONS or its designees at an agreed upon price. Such
products will be manufactured by GTM, and sold by ECOLUTIONS in accordance with
the provisions of this Agreement.

 

Collaboration Agreement
 

--------------------------------------------------------------------------------

 

 

2.2.     License Agreement.

 

(a)     GTM hereby grants and issues to ECOLUTIONS a license to manufacture,
sell and distribute Licensed Products, pursuant to a license agreement
substantially in the form attached hereto as Exhibit B (the “License
Agreement”).

 

2.3.     Consideration and Compensation. The parties agree they have exchanged
good and valuable consideration in their mutual development of this Agreement,
the receipt and sufficiency of which are hereby acknowledged. The parties
further agree they will determine additional compensation, as may be due from
one party to the other, in due course and as the parties shall determine.
Nothing in this Agreement prevents the parties from entering into additional
agreements or amendments, including all subject matter herein and terms of
compensation, which the parties may mutually agree in the future.

 

3.     Public Announcements. The parties shall have the right to issue any press
releases or public announcements relating to this Agreement including any
agreements set forth in the Exhibits hereto.

 

4.     Expenses. Except as otherwise expressly provided, each party will bear
its own expenses for its activities and responsibilities under this Agreement
and any agreement referenced herein.

 

5.     Relationship of the Parties. ECOLUTIONS and GTM agree that they are and
shall remain separate independent entities with respect to the collaborations
and services and all other aspects of this Agreement. It is further agreed that
nothing contained in this Agreement, or the other agreements referenced herein,
shall be construed to constitute either party as a partner, joint venturer,
employee or agent of the other, and no employee or agent of either party shall
be or be deemed to be the employee or agent of the other. Neither party shall
have the authority to make any agreement or commitment, or incur any liability
on behalf of the other party, nor shall either party be liable for any acts,
omissions to act, contracts, commitments, promises or representations made by
the other, except as specifically authorized in this Agreement or as the parties
may hereafter agree in writing.

 

6.     Entire Agreement. This Agreement and the agreements referenced herein
constitute the entire agreement between the parties and supersede any prior oral
or written agreements, except for confidentiality and nondisclosure agreements,
which shall remain in effect in accordance with their terms. There are no
representations, agreements, arrangements or understandings, oral or written,
between the parties relating to the subject matter of this Agreement that are
not fully expressed herein and in the referenced agreements, except for certain
confidentiality and nondisclosure agreements, which shall remain in full force
and effect in accordance with their terms.

 

7.     Modification or Amendment. This Agreement may be amended, modified or
supplemented only by a written instrument executed by the parties hereto.

 

8.      Representations and Warranties. Each party represents and warrants to
the other that (a) it is duly organized, validly existing and in good standing
under the laws of the state or country of its incorporation, (b) it has all
requisite legal and corporate power and authority to carry on its business as
now conducted and as proposed to be conducted, (c) when executed and delivered,
this Agreement will constitute a valid and binding obligation of the party, and
(d) this Agreement does not violate any obligations or duties which such party
has to any other person or entity under any other agreement or otherwise.

 

Collaboration Agreement
-2-

--------------------------------------------------------------------------------

 

 

9.     Additional Documentation; Cooperation. Each party shall upon the request
of the other, execute, acknowledge and deliver to the other party any instrument
that may be reasonably required by law in order to accomplish the intent of this
Agreement or the agreements referenced herein. Each party agrees to cooperate to
effectuate the intent of this Agreement and shall take all appropriate action
necessary or useful in doing so.

 

10.     Governing Law; Dispute Resolution.

 

10.1.     The rights and obligations of the parties and the interpretation and
enforcement of this Agreement shall be governed by and construed in accordance
with, the laws of the United Kingdom, excluding its conflicts of laws rules. Any
claim or controversy arising out of, governed by or pertaining to this Agreement
or the breach thereof ("Dispute"), whether such claim or controversy is based on
common law, case law, statute, rule or regulation of any nation or territory, or
political subdivision of a nation or territory, shall be resolved as provided in
this section.

 

10.2.     The parties agree that no party shall have the right to sue any other
party regarding a Dispute except a party may seek injunctive or other
provisional or equitable relief in order to preserve the status quo of the
parties pending resolution of the Dispute, and the filing of, or response to, an
action seeking injunctive or other provisional relief shall not be construed as
a waiver of that party's rights under this section.

 

10.3.     If a Dispute arises between the parties, the parties shall initially
use their best efforts to resolve the Dispute by negotiation. To commence the
Dispute resolution process and time periods, any party may serve written notice
on the other party specifically identifying the Dispute and requesting that
efforts at resolving the Dispute begin.

 

10.4.      If the parties are unable in good faith to resolve the Dispute by
negotiation within 60 days after the initial notice, the Dispute, as well as any
counterclaims or cross-claims made, shall be submitted to binding arbitration,
and judgment upon the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof. Unless the parties otherwise agree, the
arbitration shall be conducted by a three-arbitrator panel in the United
Kingdom. The arbitration shall proceed with due dispatch and a decision shall be
rendered within 90 days after the appointment of the final arbitrator. Such
decision shall be in such written form that a judgment may be entered on it in
any court of competent jurisdiction, and all awards may if necessary be enforced
by any court (including but not limited to any Norwegian or United States court)
having jurisdiction in the same manner as a judgment in such court. In no event
shall the arbitrators' award include any component for punitive or exemplary
damages whether based on the common law, case law or statute. The parties shall
bear equally all costs; provided, however, that the prevailing party shall be
entitled to an award for actual damages, attorneys' fees, and accountants' and
other experts' fees it incurred in the arbitration proceeding.

 

Collaboration Agreement
-3-

--------------------------------------------------------------------------------

 

 

10.5.     The exclusive venue for any mediation, arbitration or court action
shall be the United Kingdom. Each of the parties hereby submits to the personal
jurisdiction of said United Kingdom tribunals and waives any right to claim lack
of personal jurisdiction over such party.

 

11.     Indemnification. Each of the parties hereto agrees to defend, indemnify
and hold the other harmless from and against any and all liabilities, losses,
damages, costs or expenses which the other may hereafter suffer or be required
to pay as a result of claims arising from the performance or non-performance by
the indemnifying party of any act relating to this Agreement including, but not
limited to, the use of false and misleading advertising, or the failure to
possess or maintain any of the federal, state or local licenses or permits
required under applicable laws.

 

12.     Succession. Subject to the provisions otherwise contained in this
Agreement and the other agreements referenced herein, this Agreement shall inure
to the benefit of and be binding on the successors and assigns of the respective
parties hereto.

 

13.     Confidentiality. The parties shall enter into mutually binding
confidentiality agreements in forms reasonably acceptable to each party.

 

14.     Counterparts; Facsimile or Email Signatures. This Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original, but all of which shall constitute one and the same instrument. The
parties may sign this Agreement in their respective cities and exchange
signature pages by facsimile or email. Such facsimile or email signatures shall
be deemed originals and shall have the same effect as original signatures.

 

GREEN TECH MARINE AS

ECOLUTIONS, INC.

 

By:    /s/ Peter Strandberg



By:      /s/ Rasmus Norling

 

Print Name:  Peter Strandberg



Print Name:   Rasmus Norling

 

Title:    Managing Director



Title:    President & CEO

 

Date:   11/15/2012



Date:    11/15/2012

 

 

Collaboration Agreement
-4-

--------------------------------------------------------------------------------

 

EXHIBIT A

 

MASTER DISTRIBUTOR AGREEMENT

 

This Master Distributor Agreement (“Agreement”) is entered into between Green
Tech Marine AS, a Norway corporation (“GTM” or the “Company”), and Ecolutions,
Inc., a Florida corporation (“ECOLUTIONS” or “Master Distributor”), effective as
of November 15, 2012  (the “Effective Date”).

 

1.     Background and Purpose.

 

1.1.     GTM designs, develops, manufactures, and sells certain proprietary
exhaust gas scrubber technology that, among other things, can provide gas
emission solutions to industries worldwide, including, without limitation, the
Products (as defined below). In order to promote GTM's products effectively, GTM
requires an effective sales and distribution network.

 




1.2.     ECOLUTIONS has expertise is in the marketing of proprietary technology
internationally, and desires to acquire a master distributorship for GTM
Products (as defined below) from GTM.

 

1.3.     GTM desires to appoint Master Distributor to sell and distribute and
promote GTM's Products in the Territory (as defined below), and Master
Distributor wishes to act as Master Distributor of such Products, under the
terms and conditions of this Agreement.

 

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

 

2.     Definitions. As used in this Agreement, the following terms shall have
following meanings (such meanings to be equally applied to both singular and
plural forms of the terms defined):

 

2.1.     “Affiliate” means (a) a Common Control Person of (i) Master Distributor
or (ii) a Common Control Person of Master Distributor, or (b) any Person holding
10% or more of the equity stock or voting power of Master Distributor or a
Common Control Person of Master Distributor.

 

2.2.     "Agreement" means this Master Distributor Agreement as from time to
time amended and in effect between the parties, including all exhibits hereto.

 

2.3.     “Authorized Applications” means any application using GTM's Products
except otherwise provided in this Agreement.

 

2.4.     “Authorized Customers” means customers who use the GTM Products, and as
authorized by GTM in accordance with the terms of this Agreement.

 

Collaboration Agreement
-5-

--------------------------------------------------------------------------------

 

 

2.5.     “Change in Control” means a transfer or transfers, in one or more
occurrences, of more than 20% of the voting rights, the assets or the
composition of the Board of Directors or other governing body of Master
Distributor.

 

2.6.     "Common Control Person" means any Person controlling, controlled by or
under common control with a Person. As used in this Agreement, the term
"control" means the power to direct the management and policies of a Person,
directly or through one or more intermediaries, whether through the ownership of
voting securities, by contract, or otherwise. The terms "controlling" and
"controlled" have meanings correlative to the foregoing.

 

2.7.     “Competing Products” means any exhaust gas scrubber technology.

 

2.8.     “Confidential Information” means all proprietary or confidential
information and materials that GTM has or will develop, compile or own, or that
GTM receives under conditions of confidentiality. Confidential Information
includes not only information disclosed by GTM (including its employees, agents,
Board members and independent contractors) or its clients or customers to Master
Distributor in the course of Master Distributor's relationship with GTM, but
also information and materials (including Inventions) developed or learned by
Master Distributor during the course of its relationship with GTM. Confidential
Information includes (a) all information and materials that have or could have
commercial value or other utility in the business in which GTM or its clients or
customers are engaged, and (b) all information and materials that, if disclosed
without authorization, could be detrimental to the interests of GTM or its
clients or customers, whether or not such information or materials are
identified as Confidential Information by GTM or its clients or customers. By
example and without limitation, Confidential Information includes all
information on techniques, processes, formulas, formulations, trade secrets,
inventions, discoveries, improvements, research or development test results,
specifications, exhaust gas scrubber technology, varieties or types or
characteristics of exhaust gas scrubber technology, assembly processes, data,
know-how, formats, marketing plans, business plans, strategies, forecasts,
unpublished financial information, budgets, projections, and customer and
supplier identities, characteristics and agreements. Confidential Information
shall not include (a) information which is currently in or becomes part of the
public domain; (b) information which Master Distributor documents that it had in
its possession prior to its disclosure hereunder by GTM or its clients or
customers; (c) information which Master Distributor rightfully receives, without
any restriction on disclosure or use, from a third party that is not restricted
as to the dissemination of such information or materials; and (d) information
which Master Distributor can document that it independently developed. Master
Distributor hereby agrees to supply documentation relating to, or that supports
its contentions that such information falls within the definition of,
subparagraphs (a) through (d) above promptly upon request from GTM.

 

2.9.     “Inventions,” as used herein, means discoveries, developments, designs,
ideas, improvements, inventions, formulas, processes, techniques, applications,
methods, utilities, know-how, chemicals, hardware, exhaust gas scrubber
technology, and other materials and data (whether or not patentable or
registered under copyright or similar statutes) made, conceived, reduced to
practice or learned by Master Distributor (either alone or jointly with others)
during the term of this Agreement, that (a) are related to the business or
technology of GTM, and (b)(i) result or are derived from Master Distributor's
work as a Master Distributor as described in this Agreement, or (ii) result from
the use of, or are derived from Confidential Information, premises or property
(real, personal, tangible, intangible or intellectual) owned, licensed, leased
or otherwise used or acquired by GTM.

 

Collaboration Agreement
-6-

--------------------------------------------------------------------------------

 

 

2.10.     "Person" means an individual, corporation, partnership, limited
liability or other company, or other entity.

 

2.11.     "Products" means the product(s) produced by GTM which are specified in
Exhibit 3, as amended from time to time.

 

2.12.     “Territory” means the exclusive rights to all of North America,
including the countries of United States of America its commonwealths and
territories, Canada, Mexico, and Singapore; and, the non-exclusive rights
throughout the world, with the exception of GTM's customers and any customers
not generated by Master Distributor.

 

2.13.     `”Transfer” means sell, assign, distribute, lease, sublease, license,
sublicense, loan, devise, bequeath, gift, exchange, ship, install or otherwise
transfer. 




3.     Appointment of Master Distributor.

 

3.1.     Appointment. Subject to the provisions of this Agreement, GTM hereby
appoints ECOLUTIONS as Master Distributor, and Master Distributor accepts such
appointment, as an exclusive master distributor for the sale and marketing of
the Products in the Territory for Authorized Applications to Authorized
Customers as specified herein. The Territory shall include the exclusive rights
to all of North America, including the countries of United States of America its
commonwealths and territories, Canada, Mexico, and Singapore; and, the
non-exclusive rights throughout the world, with the exception of GTM's customers
and any customers not generated by Master Distributor.

 

3.3.     No Unauthorized Sales by Master Distributor. Without the prior written
approval of GTM, Master Distributor or any Common Control Person shall not sell
the Products outside the Territory or for other than Authorized Applications or
to other than Authorized Customers and shall not sell, lease, loan, ship or
transfer GTM Products to customers or other Persons that it knows or has reason
to believe will, directly or indirectly, ship GTM's products to Persons other
than Authorized Customers, or to locations outside the Territory or for other
than Authorized Applications.


 

3.4.     No Distribution Through Subdistributors or Resellers Without Consent of
GTM. Master Distributor shall not have the right to distribute GTM Products
through subdistributors or resellers without the prior written approval from
GTM. The failure of GTM to give its written approval of any request shall be
deemed to be a disapproval of such request. Common Control Persons, partners or
joint venturers of Master Distributor shall have no right under this Agreement
to market, sell or distribute GTM Products unless such Persons are specifically
granted rights of a subdistributor or reseller by GTM in writing.




 

Collaboration Agreement
-7-

--------------------------------------------------------------------------------

 

 

4.     Term and Termination.

 

4.1.     Term; Termination Upon Expiration of Term. The initial term of this
Agreement shall commence on the Effective Date and, unless earlier terminated
pursuant to the provisions of this Agreement, will continue in full force and
effect until the earlier to occur of (a) expiration of ten (10) years from the
Effective Date, or (b) or (ii) three months after the “Manufacturing Readiness
Date” (as defined in the License Agreement between the parties). Thereafter, the
Agreement will automatically renew for successive ten (10) year terms, unless
either party gives the other written notice of termination at least ninety (90)
days prior to the expiration of the then-current term.


 

4.2.     Termination by GTM. GTM may terminate this Agreement immediately, prior
to the expiration of the term, by delivering to Master Distributor written
notice of such termination upon the occurrence of any of the following events:


 

(a)     The failure of Master Distributor to make any payment due to GTM
hereunder (for GTM Products or parts or otherwise) which is not cured within 60
days after written notice thereof from GTM; provided, however, that
notwithstanding the foregoing, GTM may terminate this Agreement (without
opportunity for Master Distributor to cure) in the event that Master Distributor
fails four (4) times in the aggregate to make payments on or before the original
due date.

 

(b)     Any default or breach by Master Distributor or its Affiliates or
subdistributors of the provisions of Sections 3, 5, 7, 8, 9, 10, 11 or 13.10, or
of any confidentiality, nondisclosure or noncircumvention agreements, or the
License Agreement.

 

(c)     The liquidation, dissolution, or insolvency of Master Distributor, or
the assignment or attempted assignment by Master Distributor for the benefit of
creditors, or the commencement by or against Master Distributor of voluntary or
involuntary proceedings (which are not dismissed within 60 calendar days) under
any bankruptcy, reorganization, or similar laws of any jurisdiction, or if any
order shall be made or any resolution passed for the winding up, liquidation or
dissolution of Master Distributor, or if a receiver be appointed for Master
Distributor for all or substantially all of its assets, or if a substantial
portion of Master Distributor's goods or properties shall be taken in execution.

 

4.3.     Termination by Master Distributor. Master Distributor may terminate
this Agreement immediately by delivering to GTM written notice of such
termination upon the occurrence of any of the following events:


 

(a)     The failure of GTM to supply the Products to Master Distributor in a
timely manner (other than such failure which is excused in accordance with the
provisions of this Agreement), which failure is not cured within 60 days after
written notice thereof from Master Distributor.

 

Collaboration Agreement
-8-

--------------------------------------------------------------------------------

 

 

(b)     Any breach by GTM of the provisions of Sections 6 or 10.

 

(c)     Any other default or material breach of this Agreement by GTM which is
not cured within 30 days after written notice thereof from Master Distributor.

 

(d)     The liquidation, dissolution or insolvency of GTM, or the assignment or
attempted assignment by GTM for the benefit of creditors, or the commencement by
or against GTM of voluntary or involuntary proceedings (which are not dismissed
within 60 calendar days) under any bankruptcy, reorganization, or similar laws
of any jurisdiction, or if any order shall be made or any resolution passed for
the winding up, liquidation or dissolution of GTM, or if a receiver be appointed
for GTM for all or substantially all of its assets, or if a substantial portion
of GTM's goods or properties shall be taken in execution.

 

4.4.     Rights on Termination. Upon termination, if GTM so requests, Master
Distributor shall sell its inventory of Products and parts to GTM and/or GTM's
designee at the price at which the inventory was sold to Master Distributor.
Otherwise, Master Distributor may sell such inventory to Authorized Customers
for Authorized Applications in the Territory.


 

4.5.     Termination Does Not Release Payment Obligation. Any termination of
this Agreement shall not release Master Distributor or GTM from paying any
amount that it may then owe to the other party.


 

5.     Responsibilities of Master Distributor. Master Distributor shall be
responsible for the following:

 

5.1.     Marketing, Advertising and Promotion of Products. Master Distributor
shall use its vigorous and continued best efforts to develop a market for and
sell GTM's Products in the Territory, and to perform all other duties
customarily performed by distributors or manufacturers' representatives for
first-class products.

 

5.2.     Facilities and Staff. Master Distributor shall establish and maintain
staff and facilities sufficient to perform its responsibilities under this
Agreement and to fulfill adequately the needs of its customers for the Products
and parts on a reasonably timely basis.


 

5.3.     Planning and Forecasting Product Requirements.

 

(a)     Forecasts; Orders, Method of Transmittal. Master Distributor will share
its Product and component forecast and planning horizon information (which shall
be a reasonable time frame to be agreed upon by the parties) with GTM, and
communicate requirements for Products via a master schedule released to GTM from
Master Distributor's planning system on a quarterly (or other agreed upon time
period) basis starting in January of each year. There shall be a time fence (a
point in time denoted in the planning horizon of the master scheduling process
that marks a boundary inside of which changes to the schedule may adversely
affect Product schedules, capacity plans, deliveries, and cost) to firm orders.
The initial time fence will be 16 weeks. The time fence may be adjusted by
written agreement of the parties. Master Distributor requests for GTM Products
outside this planning time fence can be changed by Master Distributor without
additional cost or obligation.

 

Collaboration Agreement
-9-

--------------------------------------------------------------------------------

 

 

(b)     Changes to Forecasts. GTM shall use commercially reasonable efforts to
accommodate any increase in the numbers of GTM Products requested by Master
Distributor to be delivered at a specific date. In the event that Master
Distributor requests a reduction in the number of GTM Products designated for
delivery on a specific delivery date, Master Distributor and GTM shall mutually
agree on a new delivery date.

 

(c)     Schedule of GTM Products. GTM will use reasonable efforts to deliver the
GTM Products on or prior to the agreed upon delivery dates. In the event that
GTM determines that there is a reasonable possibility that a delay in any
delivery may occur, GTM will promptly notify Master Distributor, in writing, and
will specify in such notice all actions to be taken by GTM to prevent or
minimize such delay.

 

5.4.     Reports. Master Distributor shall provide to GTM such periodic reports
(including, without limitation, sales projections for the Products) in a form
and substance, and at such times, as GTM my reasonably require for its planning
and manufacturing purposes.

 

5.5.     Marking and Branding. Master Distributor shall not use any of GTM's
Marks (as defined in Section 9) unless otherwise agreed in writing by GTM.


 

5.6.     Website. If requested by GTM, Master Distributor shall place at least
one prominent link to GTM on the home page, and on any other page of Master
Distributor's website that currently or in the future refers or relates to
making or the filling of orders for GTM Products. The size, placement, and “look
and feel” of all links shall be as mutually agreed by the parties.


 

5.7.     Compliance with Applicable Law. Master Distributor shall comply with
all applicable laws and regulations in performing its duties and
responsibilities hereunder, and in any of its dealings with respect to the
Products. Without limiting the generality of the foregoing sentence, Master
Distributor shall comply at its own expense with all applicable export
regulations and laws.


 

5.8.     Insurance. Master Distributor shall, at its sole cost and expense,
procure and maintain liability insurance sufficient, in GTM's reasonable
opinion, for its operations and its obligations under this Agreement, including
without limitation contractual liability coverage. Master Distributor shall
provide GTM with written evidence of such insurance and shall maintain such
insurance during the term of this Agreement and beyond expiration or termination
of this Agreement during the period that any commercial Product is in existence,
or any statutes of limitation have expired, whichever is later.




 

Collaboration Agreement
-10-

--------------------------------------------------------------------------------

 

 




5.9.     Patent Infringement. Master Distributor shall promptly notify GTM in
writing of any infringements or imitations by others of GTM's technology or the
Products or parts, if and when Master Distributor knows such.


 

5.10.     Indemnification. Master Distributor shall indemnify, defend, and hold
harmless GTM and its directors, shareholders, officers, agents, employees,
successors, and assigns from and against any and all claims, damages, losses and
expenses arising out of or resulting from Master Distributor's improper use or
operation of the GTM Products, or any act or failure to act of Master
Distributor.


 

5.11.     Maintain Confidentiality. Master Distributor (a) shall hold in
confidence any and all information of a confidential nature regarding GTM's
business or affairs, financing or marketing, including, without limitation,
GTM's Confidential Information, (b) shall not use such information except in
performance of this Agreement, and (c) shall not disclose the same to any third
Person, except as otherwise provided in this Agreement or required by law;
provided, however, that in such event, Master Distributor will provide notice to
GTM (to the extent permitted by applicable law, rule or regulation and
practicable under the circumstances) to allow GTM an opportunity to seek a
protective order barring such disclosure.

 

6.     Responsibilities of GTM. GTM shall be responsible for the following:

 

6.1.     Deliver or Sell Products. GTM shall deliver or sell Products to Master
Distributor (either directly or through GTM designees), as specified in
effective purchase orders received from Master Distributor and accepted by GTM.

 

Collaboration Agreement
-11-

--------------------------------------------------------------------------------

 




6.2.     Quality. EXCEPT AS OTHERWISE REQUIRED UNDER APPLICABLE LAWS OR
LEGISLATION FOR MANUFACTURING, THE FOLLOWING APPLIES. All Products sold by GTM
through Master Distributor shall be in merchantable condition and suitable for
the uses described on the purchase order or in other GTM supplied promotional
material used in connection with the Products, provided, that the Products are
used in accordance with GTM's recommendations for the application. GTM will use
its best efforts to provide resolution assistance regarding product deficiency,
due solely to manufacturing error and product damage during shipping. IN ALL
OTHER RESPECTS, THE PRODUCTS ARE PROVIDED "AS IS" WITHOUT WARRANTY OF ANY KIND,
EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES
OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE IN NO EVENT WILL GTM BE
LIABLE TO MASTER DISTRIBUTOR OR MASTER DISTRIBUTOR'S CUSTOMERS, AGENTS,
AFFILIATES OR END USERS FOR ANY DAMAGES, DIRECT OR INDIRECT, INCLUDING LOST
PROFITS, LOST SAVINGS, OR OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGES FOR ANY
CAUSE WHATSOEVER, REGARDLESS OF THE FORM OF ACTION, EVEN IF GTM HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES. MASTER DISTRIBUTOR'S (AND ITS CUSTOMERS',
AGENTS', AFFILIATES' AND END USERS') SOLE AND EXCLUSIVE REMEDY SHALL BE THE
REFUND OF ANY PURCHASE PRICE FOR PRODUCTS PAID OR EXCHANGE OF PRODUCT (AT GTM'S
OPTION).  




6.3.     Technical Information and Advice. GTM shall provide reasonable
technical information and advice for the purpose of assisting Master
Distributor's personnel in the sale and use of the Products.


 

6.4.     Indemnification. GTM shall indemnify, defend, and hold harmless Master
Distributor from and against any and all claims, damages, losses or expenses
arising out of or resulting from an action brought against Master Distributor to
the extent that it is based on a claim that any GTM Products infringes any
issued patent. GTM shall have only the liability expressed in this section
unless: (a) Master Distributor or its end users, as applicable, notifies GTM in
writing within 30 days of the receipt of any such claim; (b) GTM has sole
control of the defense and settlement of such claim; (c) Master Distributor and
its end users make no admission of any such alleged infringement (provided,
however, that Master Distributor shall be under no obligation to commit
perjury); and (d) Master Distributor and its end users, as applicable, provide
GTM with assistance, information and authority necessary to perform GTM's duties
under this section. GTM will reimburse Master Distributor for its reasonable and
out-of-pocket costs in support of GTM's request for such assistance or
information. In no event shall GTM be liable for any claim of infringement based
on the use of any GTM Product or part altered in whole or in part by Master
Distributor and/or its customers or end users or used in connection with any
equipment, process, software or technology other than that necessary for use of
the GTM Product or part as contemplated by the GTM operations or user manuals.
If an GTM Product or part is held, or believed by GTM, to infringe, GTM shall
have the sole option in its sole discretion and at its sole expense to (x)
modify the GTM Product or part to cause the same to be non-infringing; (y)
obtain for the authorized end user a license to continue using the GTM Product
or part; or (z) refund the fees paid for the GTM Product. GTM shall have the
right to refuse to supply additional GTM Products or parts subject to a claim or
threatened claim of infringement.

 

Collaboration Agreement
-12-

--------------------------------------------------------------------------------

 

 

6.5.     Maintain Confidentiality. GTM (a) shall hold in confidence any and all
information of a confidential nature regarding Master Distributor's business or
affairs, financing or marketing, including, without limitation, Master
Distributor's Confidential Information, (b) shall not use such information
except in performance of this Agreement, and (c) shall not disclose the same to
any third Person, except as otherwise provided in this Agreement or required
law; provided, however, that in such event, GTM will provide notice to Master
Distributor (to the extent permitted by applicable law, rule or regulation and
practicable under the circumstances) to allow Master Distributor an opportunity
to seek a protective order barring such disclosure.

 

6.6.     Warranty. GTM's sole warranty with respect to such Products which are
subject to this Agreement with Master Distributor is that GTM will pass on to
Master Distributor any warranties GTM receives from GTM's suppliers or vendors.
GTM's warranty does not apply to any Products that have been modified, altered,
damaged, mishandled, mistreated, or used or maintained or stored other than in
conformity with manufacturer instructions, or GTM's specifications or
instructions. Without limiting the scope of the above exclusions, this warranty
also does not cover malfunctions, service failures, health problems, losses,
costs, damages, expenses, personal injury or death (collectively “Loss”) caused
by (a) actions of any person or entity other than GTM or its authorized
representatives, (b) failure to follow GTM's instructions regarding, or
otherwise improper, installation, operation, or maintenance of the Products, (c)
alteration, mishandling, mistreatment, misuse or neglect of the Products, (d)
attachment to or incorporation in, the Products of non-GTM products not
supported by GTM, (e) accidents; (f) damage to, or unusual deterioration or
degradation of, the Products or parts thereof due to storage in, or exposure to,
a physical environment beyond the express limits of the Products specifications,
(g) removal of, or failure to properly use, filters or filtration equipment, or
(h) arising out of or related to exposure to chemicals or other elements or
conditions on Master Distributor's premises caused by failure of the Products or
failure to exhaust such chemicals or elements; or (i) any factor beyond GTM's
control, including fire, explosions, lightning, pest damage, the elements, dust,
dirt, sand, water, power surges, strikes or labor disputes, water, acts of God,
acts of terrorism or vandalism, war, civil disturbances, acts of civil or
military authorities or public enemies, transportation facilities, fuel or
energy shortages, or acts or omissions of communications carriers, utilities or
other third parties. This warranty also does not cover normal wear and tear,
defects in appearance, cosmetic scratches or other cosmetic damage to surfaces
that do not inhibit proper operation of the Products. This warranty also does
not cover any Products manufactured by a third party, including GTM suppliers,
for a time or scope greater than the warranty provided to GTM for such Products.
For any Product that fails to comply with the warranty solely due to any defects
in Products supplied by third parties, GTM shall use reasonable efforts to
convince the supplier to replace such Products, but GTM shall be otherwise
relieved of remedying such noncompliance; provided, however, GTM shall use
commercially reasonable efforts to mitigate or remedy such noncompliance. EXCEPT
AS EXPRESSLY SET FORTH IN THIS AGREEMENT, GTM MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, AS TO ANY MATTER WHATSOEVER, INCLUDING,
WITHOUT LIMITATION, THE DESIGN OR CONDITION OF THE PRODUCTS, OR ANY OUTPUT BASED
ON USE OF THE PRODUCTS. GTM IS NOT RESPONSIBLE FOR INCIDENTAL OR CONSEQUENTIAL
DAMAGES RESULTING FROM BREACH OF ANY EXPRESS OR IMPLIED WARRANTY, INCLUDING,
WITHOUT LIMITATION, DAMAGES FOR LOSS OF REVENUE, COST OF CAPITAL, CLAIMS OF
CUSTOMERS FOR SERVICE INTERRUPTIONS OR FAILURE TO SUPPLY, AND COSTS AND EXPENSES
INCURRED IN CONNECTION WITH LABOR, OVERHEAD, TRANSPORTATION, INSTALLATION OR
REMOVAL OF PRODUCTS OR PROGRAMMING OR SUBSTITUTE FACILITIES OR SUPPLY SOURCES,
DAMAGE TO PROPERTY AND, TO THE EXTENT PERMITTED BY LAW, DAMAGES FOR PERSONAL
INJURY. THIS WARRANTY IS IN LIEU OF, AND GTM SPECIFICALLY DISCLAIMS, ALL OTHER
WARRANTIES INCLUDING IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE, AND HEREBY EXPRESSLY LIMITS ANY SUCH OTHER WARRANTIES TO THE
TERMS AND CONDITIONS OF THIS WARRANTY.

 

Collaboration Agreement
-13-

--------------------------------------------------------------------------------

 

 

7.     Field Service Requirements. In order to maintain GTM's limited warranty
coverage, all service and maintenance, including commissioning services,
warranty services, parts support, service after warranty, and other maintenance
or repair operations conducted on any GTM Products must be performed and
provided either by GTM or by a Person trained and certified by GTM in the
service of GTM Products, and designated by GTM as an Authorized Service Provider
(“ASP”). For service of GTM Products used or sold by Master Distributor under
this Agreement, Master Distributor shall ensure that there is an ASP prepared to
provide the necessary services for the equipment where it is located. Should no
ASP be available to service any particular GTM Products at a given location,
Master Distributor and GTM will work together prior to sale to determine how
service will be provided. Master Distributor may not sell GTM products to end
users without ensuring that there is an ASP available to provide the necessary
installation, maintenance and repair services.


 

8.     Pricing, Discounts; Late Payments.

 

8.1.     Prices; Price Changes; Orders Prior to Effective Date of Price
Increase. GTM shall sell Products to Master Distributor or Authorized Customers
referred or procured through the efforts of Master Distributor, and Master
Distributor shall have the right to determine its retail selling prices of
Products to its customers. Master Distributor shall pay to GTM or procure
payment, for Products ordered and accepted by Master Distributor, prices set
forth in GTM's then-current pricing list. The price paid by Master Distributor
or Authorized Customers referred or procured through the efforts of Master
Distributor will be GTM's suggested retail prices (as set forth in GTM's
then-current price schedule as amended from time to time by GTM), less the
standard discount in effect for GTM's most favored distributors. GTM may
increase or decrease purchase prices for GTM Products from time to time, either
by the adjustment of list prices or distributor discounts. GTM shall notify
Master Distributor in writing no less than 30 days in advance of any change in
the prices to be charged for the Products. All orders placed by Master
Distributor prior to the notice date of any price increase shall be shipped and
billed to Master Distributor by GTM at the prices and on terms and conditions
existing prior to the effective date of any such price increase.

 

Collaboration Agreement
-14-

--------------------------------------------------------------------------------

 

 

8.2.     Payment; Late Payment. Unless otherwise established by mutual agreement
of the parties, all payments due hereunder to GTM shall be paid as follows: (a)
33% deposit upon order, (b) 33% upon confirmation of completion of the Products
by GTM, and (c) remainder upon confirmation of shipment (with “confirmation” in
each case being a manner reasonably agreed upon by the parties). Unless
otherwise agreed by the parties, all Products will be delivered F.O.B. GTM's (or
its supplier's) facility or other place of shipment. Master Distributor or
Authorized Customers referred or procured through the efforts of Master
Distributor will pay and be responsible for all charges, including without
limitation transportation charges, insurance premiums, taxes (except GTM's
income taxes), duties, costs of compliance with export and import controls and
regulations, and other governmental assessments. Master Distributor may reject
any partial shipment or any shipment, or any portion thereof, which does not
conform with the specifications for the Products, by providing GTM with notice
of such rejection within 30 days of delivery of such Products to Master
Distributor. Any amounts payable by Master Distributor or Authorized Customers
referred or procured through the efforts of Master Distributor under this
Agreement that remain unpaid after the due date for payment shall be subject to
a late charge equal to the lesser of 1.5% per month or the maximum allowable by
law, from the due date until the date of payment. All payments due GTM will be
payable in United States currency. When Products are sold for moneys other than
United States dollars, the money owed will first be determined in the foreign
currency of the country in which the Products were sold, and then converted into
equivalent United States currency. The exchange rate used for the conversion
shall be that rate quoted in the Wall Street Journal (United States Edition) on
the last business day before the invoice is issued.


 

9.     Use of Trademarks, Trade Names and Other Intellectual Property. Master
Distributor has not paid any consideration for use of GTM's trademarks, service
marks, trade names, brand names, logos, labels, designs, copyrights,
designations or other intellectual property (collectively the "Marks"). Master
Distributor acknowledges that such Marks are the property of GTM and not of
Master Distributor. Master Distributor shall acquire no property interest or
ownership in such Marks by virtue of this Agreement, and Master Distributor
agrees that it will not, at any time during or after the term of this Agreement,
assert or claim any interest or rights in said Marks and that it will not
interfere with GTM's rights therein or do anything which may adversely affect
the validity or enforceability of any Mark. Master Distributor shall, from time
to time and at any time, upon request from GTM, whether during or after the term
of this Agreement, disclaim in writing any property interest or ownership in
said Marks.

 

10.     Confidential Information and Intellectual Property – Protection and Use.

 

10.1.     Nondisclosure Agreement. Concurrent with execution of this Agreement,
the paties shall execute (if it has not already done so) a bilateral
confidentiality and nondisclosure agreement (“NDA”). Any obligations under the
NDA will be in addition to the parties' obligations under this Agreement. Both
the parties' obligations under the NDA and the separate confidentiality
obligations under this Agreement will survive termination of this Agreement.


 

10.2.     Protection of Confidential Information. GTM's Confidential Information
(as defined in this Agreement) shall be used by Master Distributor only in
connection with Master Distributor's performance under this Agreement. Master
Distributor shall not at any time, without the prior express written consent of
GTM, (a) disclose to any third party any GTM Confidential Information or (b)
copy or reproduce (including electronic reproduction or copying and backup
copying), in whole or in part, any Confidential Information, except as necessary
in the performance of its obligations under this Agreement. Master Distributor
shall return all Confidential Information and all copies thereof to GTM
immediately upon request by GTM.


 

Collaboration Agreement
-15-

--------------------------------------------------------------------------------

 

 

10.3.     Ownership of Confidential Information and Inventions; Assignment of
Inventions. Master Distributor agrees that any and all Confidential Information
and Inventions (as defined in this Agreement), and all other information
provided by GTM to Master Distributor under this Agreement, and all other
intellectual property relating to or derived from GTM Products and parts, are
and shall remain the sole and exclusive property of GTM.


 

10.4.     Development Efforts. Master Distributor may, but does not have a duty
to, make use of the GTM Products in connection with other equipment, tools, or
services for an endeavor to combine GTM Products with products from
manufacturers, suppliers, and developers other than GTM. All efforts by Master
Distributor to combine GTM Products with other products or otherwise integrate
GTM Products into other technology or solutions are referred to herein as
“Development Efforts.” Master Distributor and GTM will discuss Development
Efforts on a case-by-case basis to determine whether both parties want to
support such efforts and, if so, the necessary contribution of personnel,
materials, and funds required. For any Development Effort commenced by the
parties, both parties will endeavor to establish their respective rights,
including rights to intellectual property prior to undertaking Development
Efforts.


 

11.     Inspection and Audit. GTM shall have the right during normal business
hours (but not more than once every calendar quarter) on at least seventy-two
(72) hours prior written notice to inspect Master Distributor's facilities and
books and records which relate to the sale or distribution of the Products or
the fulfillment of Master Distributor's duties and obligations hereunder, or
Master Distributor's compliance with this Agreement. GTM also shall have the
right, upon reasonable notice, to access, diagnose and/or otherwise inspect all
GTM Products and parts sold by or in the possession of Master Distributor or its
customers or their Common Control Persons, to the extent that such GTM Products
sold to Master Distributor customers allow. Master Distributor shall cooperate,
and cause its personnel to cooperate, with any such inspections. Such audit and
inspection shall be at GTM's expense, unless such audit and inspection shows a
material violation of the requirements of this Agreement; in such case, Master
Distributor will reimburse GTM for the cost and expense of such audit and
inspection.


 

12.     Dispute Resolution; Governing Law. 




12.1.     The rights and obligations of the parties and the interpretation and
enforcement of this Agreement shall be governed by and construed in accordance
with, the laws of the United Kingdom, excluding its conflicts of laws rules. Any
claim or controversy arising out of, governed by or pertaining to this Agreement
or the breach thereof ("Dispute"), whether such claim or controversy is based on
common law, case law, statute, rule or regulation of any nation or territory, or
political subdivision of a nation or territory, shall be resolved as provided in
this section.

 

Collaboration Agreement
-16-

--------------------------------------------------------------------------------

 

 

12.2.     The parties agree that no party shall have the right to sue any other
party regarding a Dispute except a party may seek injunctive or other
provisional or equitable relief in order to preserve the status quo of the
parties pending resolution of the Dispute, and the filing of, or response to, an
action seeking injunctive or other provisional relief shall not be construed as
a waiver of that party's rights under this section. 




12.3.     If a Dispute arises between the parties, the parties shall initially
use their best efforts to resolve the Dispute by negotiation. To commence the
Dispute resolution process and time periods, any party may serve written notice
on the other party specifically identifying the Dispute and requesting that
efforts at resolving the Dispute begin.

 

12.4.      If the parties are unable in good faith to resolve the Dispute by
negotiation within 30 days after the initial notice, the Dispute, as well as any
counterclaims or cross-claims made, shall be submitted to binding arbitration,
and judgment upon the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof. Unless the parties otherwise agree, the
arbitration shall be conducted by a three-arbitrator panel in the United
Kingdom. The arbitration shall proceed with due dispatch and a decision shall be
rendered within 60 days after the appointment of the final arbitrator. Such
decision shall be in such written form that a judgment may be entered on it in
any court of competent jurisdiction, and all awards may if necessary be enforced
by any court having jurisdiction in the same manner as a judgment in such court.
In no event shall the arbitrators' award include any component for punitive or
exemplary damages whether based on the common law, case law or statute. The
parties shall bear equally all costs; provided, however, that the prevailing
party shall be entitled to an award for actual damages, attorneys' fees, and
accountants' and other experts' fees it incurred in the arbitration proceeding.


 

12.5.     The exclusive venue for any mediation, arbitration or court action
shall be the United Kingdom. Each of the parties hereby submits to the personal
jurisdiction of said United Kingdom tribunals and waives any right to claim lack
of personal jurisdiction over such party.

 

13.     Miscellaneous.

 

13.1.     Public Announcements. The parties shall have the right to issue any
press releases or public announcements relating to this Agreement including any
agreements set forth in the Exhibits hereto.


 

13.2.     Entire Agreement. This Agreement, including all exhibits hereto,
constitutes the entire agreement between the parties, all oral agreements being
merged herein, and supersedes all prior representations. There are no
representations, agreements, arrangements or understandings, either written or
oral, between the parties relating to the subject matter of this Agreement that
are not fully expressed herein.


 

Collaboration Agreement
-17-

--------------------------------------------------------------------------------

 

 

13.3.     Force Majeure. Each party's performance under this Agreement (a) shall
be suspended for so long as such performance is prevented, restricted or
materially interfered with by events or occurrences beyond its reasonable
control (“Force Majeure”), such as, but not limited to, riots, labor disputes of
a general nature, national or civil wars (declared or undeclared),
insurrections, rebellions, terrorist acts, embargoes, civil disturbances,
dispositions or orders of governmental authority (whether such authority be
actual or assumed), acts of civil or military authority, fires, floods, strikes,
delays in transportation, inability to obtain necessary labor, manufacturing
facilities or materials from usual sources, and acts of God and (b) any delays
resulting from any such cause shall extend the time for performance
correspondingly. If a failure to perform results from a governmental law, rule,
regulation, disposition or order and the affected party is unable to perform,
after making reasonable efforts to comply with such law, rule, regulation,
disposition or order, the matter shall be deemed a Force Majeure. IN NO EVENT
SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR GENERAL, CONSEQUENTIAL, INDIRECT
OR SPECIAL DAMAGES DUE TO ANY FORCE MAJEURE.


 

13.4.     Relationship of the Parties. Neither Master Distributor nor any
individual whose compensation is paid by Master Distributor shall in any way
directly or indirectly, expressly or by implication, be or be deemed to be
employed by or an agent of GTM for any purpose including, but not limited to,
federal or state laws or regulations, relating to taxes, wages and hours,
disability, employee benefits, withholding, Social Security or worker's
compensation. Master Distributor accepts exclusive responsibility with respect
to the above as it relates to or affects Master Distributor and/or any of Master
Distributor's servants, agents or employees. Master Distributor shall conduct
its business in its own name and at its own cost and expense, and shall act
solely as an independent contractor. Nothing herein contained shall authorize or
empower Master Distributor to assume or create any obligation or undertaking
whatsoever or make any warranty or representation, express or implied, on behalf
of or in the name of GTM, or to bind GTM in any manner to any obligation.


 

13.5.     Notices. All notices or other communications that shall or may be
given pursuant to this Agreement, shall be in writing, shall be sent by
certified or registered air mail with postage prepaid, return receipt requested,
by facsimile, e-mail, reputable overnight or other rapid courier with tracking
capabilities, or by hand delivery; provided, however, that if a notice or other
communication is sent via facsimile or e-mail, such notice or communication
shall also be sent by one of the other means of transmittal (with the exception
of facsimile or e-mail, as the case may be). Such communications shall be deemed
given and received upon delivery if sent by overnight courier or hand delivered,
within three business days of mailing, if sent by certified or registered mail,
and within the time period set forth above for such method other than facsimile
or e-mail if sent by facsimile or e-mail, and shall be addressed to the Parties
at the address set forth on the signature page of this Agreement or such other
addresses as the Parties may designate and provide notice of in writing from
time to time in accordance with this Section.




 

Collaboration Agreement
-18-

--------------------------------------------------------------------------------

 

 

13.6.     Waiver. No waiver of any provision of this Agreement or of any rights
or obligations of either party hereunder shall be effective unless in writing
and signed by the party waiving compliance. Any such waiver shall be effective
only in the specific instance and for the specific purpose stated in such
writing; no such waiver shall affect or impair the right of the waiving party to
require observance, performance or satisfaction either of that term or condition
as it applies on a subsequent occasion or of any other term or condition.


 

13.7.     Amendments. This Agreement shall not be modified, amended, or in any
way altered except by an instrument in writing signed by the parties hereto.


 

13.8.     Survival. All representations, warranties, covenants, and agreements
of the parties contained in this Agreement, or in any instrument, certificate,
opinion, or other writing provided for in it, shall survive the termination of
this Agreement.


 

13.9.     Attorneys' Fees; Prejudgment Interest. If the services of an attorney
are required by any party to secure the performance of this Agreement or
otherwise upon the breach or default of another party to this Agreement, or if
any judicial remedy or arbitration is necessary to enforce or interpret any
provision of this Agreement or the rights and duties of any person in relation
thereto, the prevailing party shall be entitled to reasonable attorneys' fees,
costs and other expenses, in addition to any other relief to which such party
may be entitled. Any award of damages following judicial remedy or arbitration
as a result of the breach of this Agreement or any of its provisions shall
include an award of prejudgment interest from the date of the breach at the
maximum amount of interest allowed by law.


 

13.10.     Succession. Subject to the provisions otherwise contained in this
Agreement, this Agreement shall inure to the benefit of and be binding on the
successors and assigns of the respective parties hereto.


 

13.11.     Severability. If any provision of this Agreement is held by a court
of competent jurisdiction to be invalid or unenforceable, the remainder of the
Agreement which can be given effect without the invalid provision shall continue
in full force and effect and shall in no way be impaired or invalidated.


 

13.12.     Drafting and Preparation. Each party has cooperated and participated
in the drafting and preparation of this Agreement. Therefore, in any
construction to be made of this Agreement or any of its terms, both parties
shall be construed to be equally responsible for the drafting and preparation of
the same. 




13.13.     Counterparts; Facsimile and Email Signatures. This Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original, but all of which shall constitute one and the same instrument. The
parties may sign this Agreement in their respective cities and exchange
signature pages by facsimile or email. Such facsimile or email signatures shall
be deemed originals and shall have the same effect as original signatures.

 

Collaboration Agreement
-19-

--------------------------------------------------------------------------------

 




 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly-authorized representatives as of the Effective Date.  




 

GREEN TECH MARINE AS

 

By:__________________________________

 

Print Name:____________________________

 

Title:_________________________________

 

Date:_________________________________

ECOLUTIONS, INC.

 

By:__________________________________

 

Print Name:____________________________

 

Title:_________________________________

 

Date:_________________________________

 

 

Collaboration Agreement
-20-

--------------------------------------------------------------------------------

 

LICENSE AGREEMENT

 

This License Agreement (“Agreement”) is entered into between Green Tech Marine
AS, a Norway corporation (“GTM” or “Licensor”), and Ecolutions, Inc., a Florida
corporation (“ECOLUTIONS” or “Licensee”), effective as of November 15, 2012 (the
“Effective Date”).

 

1.     Background and Purpose.

 

1.1.     GTM designs, develops, manufactures, and sells certain proprietary
exhaust gas scrubber technology that, among other things, can provide gas
emission solutions to industries worldwide, including, without limitation, the
Products (as defined below). In order to produce and promote GTM's products
effectively, GTM requires an effective manufacturing, sales and distribution
network.

 

1.2.     ECOLUTIONS wishes to obtain a license to manufacture, sell and
distribute products incorporating GTM's technology. The parties agree upon a
collaboration to build and market GTM products as per this Agreement.

 

2.     Definitions. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applied to both singular and
plural forms of the terms defined):

 

2.1.     “Affiliate” means (a) a Common Control Person of (i) Licensee or (ii) a
Common Control Person of Licensee, or (b) any Person holding 10% or more of the
equity stock of Licensee or a Common Control Person of Licensee.

 

2.2.     "Agreement" means this License Agreement as from time to time amended
and in effect between the parties, including all exhibits hereto.

 

2.3.     “Authorized Customer” means any end user who uses Licensed Products for
an application authorized in the Territory.

 

2.4.     “Change in Control” means a transfer or transfers, in one or more
occurrences, of more than 20% of the voting rights, the assets or the
composition of the Board of Directors or other governing body of Licensee.

 

2.5.     "Common Control Person" means any Person controlling, controlled by or
under common control with a Person. As used in this Agreement, the term
"control" means the power to direct the management and policies of a Person,
directly or through one or more intermediaries, whether through the ownership of
voting securities, by contract, or otherwise. The terms "controlling" and
"controlled" have meanings correlative to the foregoing.

 

Collaboration Agreement
-21-

--------------------------------------------------------------------------------

 

 

2.6.     “Confidential Information” means all proprietary or confidential
information and materials that GTM has or will develop, compile or own, or that
GTM receives under conditions of confidentiality. Confidential Information
includes not only information disclosed by GTM (including its employees, agents,
Board members and independent contractors) or its clients or customers to
Licensee in the course of Licensee's relationship with GTM, but also information
and materials (including Inventions) developed or learned by Licensee during the
course of its relationship with GTM. Confidential Information includes (a) all
information and materials that have or could have commercial value or other
utility in the business in which GTM or its clients or customers are engaged,
and (b) all information and materials that, if disclosed without authorization,
could be detrimental to the interests of GTM or its clients or customers,
whether or not such information or materials are identified as Confidential
Information by GTM or its clients or customers. By example and without
limitation, Confidential Information includes all information on techniques,
processes, formulas, formulations, trade secrets, inventions, discoveries,
improvements, research or development test results, specifications, exhaust gas
scrubber technology, varieties or types or characteristics of exhaust gas
scrubber technology, assembly processes, data, know-how, formats, marketing
plans, business plans, strategies, forecasts, unpublished financial information,
budgets, projections, and customer and supplier identities, characteristics and
agreements. Confidential Information shall not include (a) information which is
currently in or becomes part of the public domain; (b) information which
Licensee documents that it had in its possession prior to its disclosure
hereunder by GTM or its clients or customers; (c) information which Licensee
rightfully receives, without any restriction on disclosure or use, from a third
party that is not restricted as to the dissemination of such information or
materials; and (d) information which Licensee can document that it independently
developed. Licensee hereby agrees to supply documentation relating to, or that
supports its contentions that such information falls within the definition of,
subparagraphs (a) through (d) above promptly upon request from GTM.

 

2.7.     “Field of Use” means any application using GTM's products except as
otherwise provided in this Agreement.

 

2.8.     “Gross Sales” means the total invoice value of all products and
services sold by Licensee and its Affiliates or permitted sublicensees, before
deducting customer discounts, returns or other adjustments less any associated
sales taxes in the total invoice value. For purposes of calculating Gross Sales,
transfers to an Affiliate for end use by the Affiliate or sublicensee will be
treated as sales at list price. For purposes of calculating date of sale, a sale
shall be deemed to have occurred on the earlier of the date of (a) shipment of
the Licensed Products to, or performance of services for, Licensee's customer;
or (b) issuance of the invoice for the Licensed Products; or (c) payment by the
customer.

 

2.9.     “Inventions” as used herein, means discoveries, developments, designs,
ideas, improvements, inventions, formulas, processes, techniques, applications,
methods, utilities, know-how, chemicals, hardware, exhaust gas scrubber
technology, and other materials and data (whether or not patentable or
registered under copyright or similar statutes) made, conceived, reduced to
practice or learned by Licensee (either alone or jointly with others) during the
term of this Agreement, that (a) are related to the business or technology of
GTM, and (b)(i) result or are derived from Licensee's work as a Licensee as
described in this Agreement, or (ii) result from the use of, or are derived from
Confidential Information, premises or property (real, personal, tangible,
intangible or intellectual) owned, licensed, leased or otherwise used or
acquired by GTM.

 

Collaboration Agreement
-22-

--------------------------------------------------------------------------------

 

 

2.10.     “Licensed Products” means any GTM proprietary exhaust gas scrubber
technology that, among other things, can provide gas emission solutions system,
or components thereof in the Field of Use produced from, containing or
incorporating the Licensed Technology, and any related services.  

 

2.11.     “Licensed Technology” means all GTM proprietary technology and
intellectual property licensed hereby to Licensee, including all GTM proprietary
exhaust gas scrubber technology that, among other things, can provide gas
emission solutions system, as well as know-how or other intellectual property
developed directly by or for GTM relating to this technology.

customers

2.12.     "Person" means an individual, corporation, partnership, limited
liability or other company, trust or other entity.

 

2.13.     “Territory” means the exclusive rights to all of North America,
including the countries of United States of America its commonwealths and
territories, Canada, Mexico, and Singapore; and, the non-exclusive rights
throughout the world, with the exception of GTM's customers and any customers
not generated by Licensee.

 

2.14.     “Transfer” means sell, assign, distribute, lease, sublease, license,
sublicense, loan, devise, bequeath, gift, exchange, ship, install or otherwise
transfer.

 

3.     Grant and Scope of License.

 

3.1.     Grant. Licensor hereby grants to Licensee:

 

(a)     Subject to the terms and conditions of this Agreement, a license to
manufacture, assemble and sell Licensed Products in the Field of Use in the
Territory. Any rights not expressly granted to Licensee in this Agreement are
reserved to Licensor.

 

(b)     Unless otherwise agreed by the parties, the Licensed Products will be
manufactured, assembled, sold, distributed, installed and used only in the
Territory for applications authorized in the Field of Use.

 


(c)     Without the prior written approval of GTM, Licensee shall not, directly
or indirectly, Transfer the Products to customers or other Persons outside the
Territory or for other than applications authorized in the Field of Use and
shall not Transfer Licensed Products, nor any other Confidential Information
relating to the Licensed Products, to customers or other Persons that it knows
or has reason to believe will, directly or indirectly, Transfer GTM's products
to Persons other than Authorized Customers, or to locations outside the
Territory or for applications other than those authorized in the Field of Use.

 

(d)     The license granted does not include the right to grant sublicenses or
otherwise Transfer the license without the prior written consent of GTM, which
consent Licensor may grant or withhold in its sole discretion.

 

Collaboration Agreement
-23-

--------------------------------------------------------------------------------

 

 

(e)     The Licensed Products may be sold in the Territory under Licensee's
brand(s). No such brand(s) shall be confusingly similar to Licensor's brands. No
Licensor trademark or service mark, or reference to Licensor, shall be used by
Licensee with regard to Licensed Products or related documentation or materials,
without a written license from GTM authorizing such use.

 

4.     Term and Termination.

 

4.1.     Term. The initial term of this Agreement shall commence on the
Effective Date and shall remain in force and effect for ten (10) years
thereafter, unless earlier terminated pursuant to the provisions of this
Agreement. Thereafter, the Agreement shall be automatically renewed for an
additional ten (10) years on a no fee basis, unless either party gives the other
party written notice of termination at least 90 days prior to the expiration of
the then-current term.

 

4.2.     Termination Upon Mutual Agreement. Licensor and Licensee may terminate
this Agreement at any time by mutual, written agreement.

 

4.3.     Termination for Nonpayment or Late Payment. Licensor may terminate this
Agreement if Licensee fails to make any payment due to GTM under this License or
any other agreement between the parties (including the Master Distributor
Agreement) and fails to cure such breach within 60 days after written notice
thereof from GTM; provided, however, that notwithstanding the foregoing, GTM may
terminate this Agreement (without opportunity for Licensee to cure) in the event
that Licensee fails four times in the aggregate to make payments on or before
the original due date.

 

4.4.     Termination for Cause. Either party may terminate this Agreement if the
other party breaches any of its obligations under this Agreement (including but
not limited to breach of the provisions of Sections 5, 7, 8, 9, 12 and 13) and
fails to cure such breach within 30 days after receiving written notice thereof
from the nonbreaching party. Notwithstanding the preceding sentence, Licensor
may terminate this Agreement immediately if Licensee or any of its Affiliates or
approved distributors breaches confidentiality other nondisclosure obligations
to GTM.

 

4.5.     Other Reasons for Automatic Termination. This Agreement shall terminate
automatically if Licensee becomes insolvent or discontinues or liquidates its
business, or upon the assignment or attempted assignment by Licensee for the
benefit of creditors, or the commencement by or against Licensee of voluntary or
involuntary proceedings (which are not dismissed within 120 calendar days) under
any bankruptcy, reorganization, or similar laws of any jurisdiction, or if any
order shall be made or any resolution passed for the winding up, liquidation or
dissolution of Licensee, or if a receiver is appointed for Licensee for all or
substantially all of its assets, or if a substantial portion of Licensee's goods
or properties are taken in execution. 




4.6.     Effect of Termination or Expiration. In the event of termination or
expiration of this Agreement: (a) all sums due hereunder to Licensor shall be
due and payable within 30 days after such expiration or termination; (b) all
rights granted to Licensee pursuant to this Agreement except as expressly
otherwise provided herein shall automatically revert to Licensor, which shall be
free to exploit same without any further obligation to Licensee; and (c)
Licensee will assign and deliver to Licensor its customer lists and the vendor
identification numbers for each Person to whom Licensed Products have been sold
or otherwise Transferred.

 

Collaboration Agreement
-24-

--------------------------------------------------------------------------------

 

 




4.7.     Sell-Off Period. Upon expiration or termination of this Agreement,
Licensee shall have the right to dispose of any Licensed Products, which are on
hand or in-process for a period of 180 days after expiration or termination
(“Sell-Off Period”). Any Licensed Product sold or distributed by Licensee during
the Sell-Off Period shall be subject to the terms set forth in this Agreement.  




4.8.     Statement of Inventory; Option to Purchase Inventory. Licensee shall
deliver to Licensor, within 10 days following the expiration or termination of
this Agreement, a statement (the “Inventory Statement”) indicating the number
and description of the Licensed Products, (collectively, the “Inventory”), in
the possession, or under the control, of Licensee or its Common Control Persons,
Affiliates or lenders. Licensor will have the option to purchase from Licensee
(at the lesser of the applicable lien amounts on such Inventory, Licensee's
original purchase price, or Licensee's then current book value) such quantity of
the Inventory as Licensor may desire. Licensor may exercise such option by
providing written notice of such exercise to Licensee no later than the 30th day
after receipt of the Inventory Statement from Licensee (the “Option Expiration
Date”). If the option is not so exercised, Licensor's option to purchase such
Inventory shall expire at midnight Pacific Time on the Option Expiration Date.


 

4.9.     Termination Does Not Release Payment Obligation. Any termination of
this Agreement shall not release a party from paying any amount that it may then
owe to the other party.


 

5.     Representations and Responsibilities of Licensee. Licensee shall be
responsible for the following:

 

5.1.     Marketing and Advertising Products. Licensee shall use its continued
best efforts to develop a market for and sell the Licensed Products in the
Territory at Licensee's own expense, and will submit written reports to GTM
describing its progress thereon. Licensee and GTM will agree upon reasonable
diligence and reporting milestones.

 

5.2.     Compliance With Law. Licensee shall comply with all applicable laws and
regulations in performing its duties and responsibilities hereunder, and in any
of its dealings with respect to the Licensed Products.

 

5.3.     Maintain Confidentiality. Licensee shall hold in confidence and not
disclose to any other Person any and all information of a confidential nature,
including but not limited to Confidential Information, regarding Licensor's
business or affairs, and shall not use such information except in performance of
this Agreement. Any separate nondisclosure or confidentiality agreements between
Licensor and Licensee shall remain in full force and effect.

 

Collaboration Agreement
-25-

--------------------------------------------------------------------------------

 

 

5.4.     Maintain Quality.

 

(a)   All Licensed Products sold by Licensee shall be of first class quality, in
merchantable condition and suitable for the uses described on the package or in
other promotional material used in connection with the Licensed Products. All
such Licensed Products shall be of no less than the quality of products
manufactured by GTM. Licensee acknowledges and agrees that Licensor's reputation
and goodwill can be materially damaged by being associated with substandard
products which are derived from its Licensed Technology. Licensee agrees to
make, use and sell Licensed Products to Licensor's quality requirements. GTM
will have the right to inspect products produced under license by ECOLUTIONS and
the right to audit ECOLUTIONS's processes to ensure products are being produced
in accordance with GTM's process, product and quality standards.  

 

(b)   Licensor will periodically update the bill of material used in its
manufacture of the Licensed products (including any implemented changes to the
same) in order that Licensee can match the quality of the products manufactured
by GTM.  

 

5.5.     Promotional Materials. Licensee shall be responsible for producing, at
its sole expense, any promotional materials Licensee reasonably deems necessary
to market the Licensed Products in accordance with this Agreement. All
promotional materials shall be of a commercial quality consistent with
international marketing standards to sell products of a similar caliber to the
Licensed products.

 

5.6.     Manufacture of Products. Licensee shall be responsible, at Licensee's
sole expense, for manufacture of all Licensed Products (and any materials
necessary for the manufacture of Licensed Products) and shall perform all
services in connection therewith, except to the extent Licensor may be retained
by written contract to perform any such services.

 

5.7.     Non-Circumvention of Rights. Licensee acknowledges Licensor's
proprietary ownership of the Licensed Technology and Inventions, and hereby
represents and warrants that Licensee will not take any action that will
circumvent such ownership, or lessen the worth of the Licensed Technology or
Inventions. Licensee shall protect the Licensed Technology and Inventions as
diligently as if the Licensed Technology and Inventions were Licensee's own
intellectual property, patents or trade secrets (but in no event shall Licensee
use less than a reasonable degree of diligence). Without limiting the generality
of the foregoing, Licensee shall not engage in, participate in, or knowingly
permit any reproduction or distribution of the Licensed Technology or
Inventions, nor derivative works based on the Licensed Technology or Inventions,
or any part thereof, without the prior written authorization of Licensor.  




5.8.     Compliance with Applicable Laws; Certifications and Permits. Licensee
will comply with all applicable laws at all times during the term of this
Agreement. Licensee also will be responsible for obtaining any and all permits
and certifications required to market and sell the Licensed Products and related
services in the Territory. Licensor makes no representations or warranties as to
whether any Licensed Products will meet any certification or permitting
requirements in the Territory.

 

Collaboration Agreement
-26-

--------------------------------------------------------------------------------

 

 

6.     Patent Infringement. Licensee shall promptly notify Licensor in writing
of any infringements or imitations by others of the Licensed Technology or the
Licensed Products, if and when Licensee knows such.

 

7.     Use of Names and Trademarks. Nothing contained in this Agreement will be
construed as conferring any right to use in advertising, publicity or other
promotional activities any name, trademark, trade name, or other designation of
either party hereto by the other.

 

8.     No Warranties; Assumption of Risk. LICENSEE ACKNOWLEDGES ITS AWARENESS
THAT THE LICENSED TECHNOLOGY OR LICENSED PRODUCTS MAY NOT FUNCTION IN THE MANNER
OR FOR THE PURPOSES REPRESENTED BY LICENSOR. LICENSEE FURTHER ACKNOWLEDGES AND
AGREES THAT LICENSOR HAS NOT MADE, AND WILL NOT MAKE, ANY REPRESENTATIONS OR
WARRANTIES WITH RESPECT TO THE LICENSED TECHNOLOGY OR LICENSED PRODUCTS, OR ANY
PART THEREOF, INCLUDING ANY AND ALL IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS OR SUITABILITY FOR ANY PARTICULAR PURPOSE, WHETHER OR NOT LICENSOR KNOWS
OR HAS REASON TO KNOW, OF SUCH USE, WHETHER ALLEGED TO ARISE BY LAW, OR BY
REASON OF CUSTOM OR USAGE IN TRADE OR COURSE OF DEALING. LICENSOR MAKES NO
REPRESENTATION OR WARRANTY THAT THE LICENSED PRODUCTS WILL NOT INFRINGE ANY
PATENT OR OTHER PROPRIETARY RIGHT OF THIRD PARTIES. IN NO EVENT WILL LICENSOR BE
LIABLE FOR SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES, ARISING OUT OF OR IN
CONNECTION WITH THE LICENSED TECHNOLOGY OR LICENSED PRODUCTS OR THIS AGREEMENT.

 

THE LICENSOR DOES WARRANT AND REPRESENT THAT IF IT BECOMES AWARE OF ANY MATERIAL
DEFECT OR FLAW IN DESIGN OF THE LICENSED TECHNOLOGY THAT IT WILL PROMPTLYNOTIFY
IN WRITING THE LICENSEE.

 

9.      Relationship of the Parties. Licensee shall be deemed to be an
independent contractor hereunder and shall not be considered or permitted to be
an agent, servant, joint venture or partner of Licensor. Licensor and Licensee
intend and agree that neither party shall have the authority to make any
agreement or commitment, or incur any liability on behalf of the other party,
nor shall either party be liable for any acts, omissions to act, contracts,
commitments, promises or representations made by the other, except as
specifically authorized in this Agreement or as the parties may hereafter agree
in writing.

 

10.     Product Liability Insurance. Prior to selling or distributing any
Licensed Products, Licensee shall obtain at its sole expense comprehensive
liability insurance from a recognized insurance company in an amount
commensurate with normal business practices of International Manufacturing
Companies and Licensee's obligations under this Agrement, combined single limit,
which policy names the Licensor as an additional insured during the term of this
Agreement, and which is non-cancelable except upon 30 days prior written notice
which the insurer will give to Licensor.

 

Collaboration Agreement
-27-

--------------------------------------------------------------------------------

 

 




11.     Additional Documentation; Cooperation. Each party shall upon the request
of the other, execute, acknowledge and deliver to the other party any instrument
that may be reasonably required by law in order to accomplish the intent of this
Agreement or the agreements referenced herein. Each party agrees to cooperate to
effectuate the intent of this Agreement and shall take all appropriate action
necessary or useful in doing so.

 

12.     Governing Law; Dispute Resolution.

 

12.1.     The rights and obligations of the parties and the interpretation and
enforcement of this Agreement shall be governed by and construed in accordance
with, the laws of the United Kingdom, excluding its conflicts of laws rules. Any
claim or controversy arising out of, governed by or pertaining to this Agreement
or the breach thereof ("Dispute"), whether such claim or controversy is based on
common law, case law, statute, rule or regulation of any nation or territory, or
political subdivision of a nation or territory, shall be resolved as provided in
this section.

 

12.2.     The parties agree that no party shall have the right to sue any other
party regarding a Dispute except a party may seek injunctive or other
provisional or equitable relief in order to preserve the status quo of the
parties pending resolution of the Dispute, and the filing of, or response to, an
action seeking injunctive or other provisional relief shall not be construed as
a waiver of that party's rights under this section. 




12.3.     If a Dispute arises between the parties, the parties shall initially
use their best efforts to resolve the Dispute by negotiation. To commence the
Dispute resolution process and time periods, any party may serve written notice
on the other party specifically identifying the Dispute and requesting that
efforts at resolving the Dispute begin.

 

12.4.      If the parties are unable in good faith to resolve the Dispute by
negotiation within 30 days after the initial notice, the Dispute, as well as any
counterclaims or cross-claims made, shall be submitted to binding arbitration,
and judgment upon the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof. Unless the parties otherwise agree, the
arbitration shall be conducted by a three-arbitrator panel in the United
Kingdom. The arbitration shall proceed with due dispatch and a decision shall be
rendered within 60 days after the appointment of the final arbitrator. Such
decision shall be in such written form that a judgment may be entered on it in
any court of competent jurisdiction, and all awards may if necessary be enforced
by any court having jurisdiction in the same manner as a judgment in such court.
In no event shall the arbitrators' award include any component for punitive or
exemplary damages whether based on the common law, case law or statute. The
parties shall bear equally all costs; provided, however, that the prevailing
party shall be entitled to an award for actual damages, attorneys' fees, and
accountants' and other experts' fees it incurred in the arbitration proceeding.


 

12.5.     The exclusive venue for any mediation, arbitration or court action
shall be the United Kingdom. Each of the parties hereby submits to the personal
jurisdiction of said United Kingdom tribunals and waives any right to claim lack
of personal jurisdiction over such party.

 

Collaboration Agreement
-28-

--------------------------------------------------------------------------------

 

 

13.     Succession. Subject to the provisions otherwise contained in this
Agreement and the other agreements referenced herein, this Agreement shall inure
to the benefit of and be binding on the successors and assigns of the respective
parties hereto.

 

14.     Confidentiality. The parties shall enter into mutually binding
confidentiality agreements in forms reasonably acceptable to each party. 




15.      Attorneys' Fees. In the event of any litigation or arbitration between
the parties hereto with respect to the subject matter hereof, the unsuccessful
party to such litigation or arbitration shall pay to the successful party all
costs and expenses, including, without limitation, reasonable attorneys' fees,
incurred therein by the successful party, all of which shall be included in and
as a part of the judgment or award rendered in such litigation or arbitration.

 

16.     Entire Agreement. This document constitutes the entire agreement between
the parties (except for any nondisclosure or confidentiality agreements, and the
collaboration and master distributor agreements, between or among the parties,
which shall remain in full force and effect), all oral agreements being merged
herein, and supersedes all prior representations. Except for nondisclosure or
confidentiality and other agreements referenced above, there are no
representations, agreements, arrangements or understandings, oral or written,
between or among the parties relating to the subject matter of this Agreement
that are not fully expressed herein.

 

17.     Amendment. The provisions of this Agreement may be modified at any time
by agreement of the parties. Any such agreement hereafter made shall be
ineffective to modify this Agreement in any respect unless in writing and signed
by the parties against whom enforcement of the modification or discharge is
sought.

 

18.     Waiver. Any of the terms or conditions of this Agreement may be waived
at any time by the party entitled to the benefit thereof, but no such waiver
shall affect or impair the right of the waiving party to require observance,
performance or satisfaction either of that term or condition as it applies on a
subsequent occasion or of any other term or condition.

 

19.     Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, the remainder of the
Agreement which can be given effect without the invalid provision shall continue
in full force and effect and shall in no way be impaired or invalidated.

 

20.     Indemnification. Licensee agrees to defend, indemnify and hold Licensor
harmless from and against any and all liabilities, losses, product liability
claims, damages, costs or expenses (including attorneys' fees) of any kind
(“Claims”) which Licensor may hereafter suffer or be required to pay arising
from the performance or non-performance by Licensee of any act relating to this
Agreement or the manufacture, assembly, sale or marketing of the Licensed
Products, including, but not by way of limitation, Claims for property damage or
personal injury, wrongful death Claims, product liability Claims, the use of
false and misleading advertising, or the failure to possess or maintain any of
the federal, state or local licenses or permits required under applicable laws.

 

Collaboration Agreement
-29-

--------------------------------------------------------------------------------

 

 

21.     Notice. All notices or other communications that shall or may be given
pursuant to this Agreement, shall be in writing, shall be sent by certified or
registered air mail with postage prepaid, return receipt requested, by
facsimile, e-mail, reputable overnight or other rapid courier with tracking
capabilities, or by hand delivery; provided, however, that if a notice or other
communication is sent via facsimile or e-mail, such notice or communication
shall also be sent by one of the other means of transmittal (with the exception
of facsimile or e-mail, as the case may be). Such communications shall be deemed
given and received upon delivery if sent by overnight courier or hand delivered,
within three business days of mailing, if sent by certified or registered mail,
and within the time period set forth above for such method other than facsimile
or e-mail if sent by facsimile or e-mail, and shall be addressed to the Parties
at the address set forth on the signature page of this Agreement or such other
addresses as the Parties may designate and provide notice of in writing from
time to time in accordance with this Section. Failure to give notice in
accordance with any of the foregoing methods shall not defeat the effectiveness
of notice actually received by the addressee. Any party may change the address
to which such notices are to be addressed, by giving the other parties notice in
the manner herein set forth. Failure to conform to the requirement that mailings
be done by registered or certified mail shall not defeat the effectiveness of
notice actually received by the addressee.

 

22.     Public Announcements. The parties shall have the right to issue any
press releases or public announcements relating to this Agreement including any
agreements set forth in the Exhibits hereto.

 

23.     Counterparts; Facsimile or Email Signatures. This Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original, but all of which shall constitute one and the same instrument. The
parties may sign this Agreement in their respective cities and exchange
signature pages by facsimile or email. Such facsimile or email signatures shall
be deemed originals and shall have the same effect as original signatures.

 

GREEN TECH MARINE AS

 

By:__________________________________

 

Print Name: ___________________________

 

Title:________________________________

 

Date:________________________________

ECOLUTIONS, INC.

 

By:________________________________

 

Print Name: __________________________

 

Title:_______________________________

 

Date:_______________________________

 

 

 

 Collaboration Agreement

-30-

 